 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
NELLA MANKO, CIVIL ACTION
Plaintiff, No. 20-CV-09928
-against-
LENOX HILL HOSPITAL; DANA A. MANNOR, M.D.,;
NEW YORK STATE UNIFIED COURT SYSTEM:

NEW YORK STATE COURT OF APPEALS; REQUEST
DECORATO COHEN SHEEHAN & FEDERICO LLP; TO WAIVE
GARSON DECORATO & COHEN, LLP; DECORATO & COHEN SERVICE OF
LLP; GARSON, GERSPACH, DECORATO & COHEN, LLP; A SUMMONS

LENOX HILL. ANESTHESIOLOGY PLLC; “Anesthesiologist”
(a fictitions name); L.H. RADIOLOGISTS, P.C.;
MATTHEW B. LUBIN, M.D.; ALAN TIKOTSKY, M.D.;
ELTON STRAUSS, M.D.; THE MOUNT SINAI HOSPITAL;
THE MOUNT SINAI MEDICAL CENTER, INC.;
BENJAMIN A. NACHAMIE, M.D.; HERBERT S. SHERRY, M.D;
TRINA AVRUCHEVSKAYA, M.D.; SUSAN LEVIT, M.D.;
AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP;
KAUFMAN BORGEEST & RYAN LLP; C. CARDILLO, P.C.;
BERNARD H. BROOME, ESQ.; CARDILLO & KEYSER, P.C.;
LAW OFFICE OF BERNARD H. BROOME, PLLC;
NEW YORK CITY TRANSIT AUTHORITY; MEDREVIEW, INC.;
PROFESSIONAL EVALUATION GROUP, INC;
CITY OF NEW YORK; LAW OFFICES OF DAVID A. GABAY:;
DAVID A. GABAY, ESQ.; GABAY LAW GROUP P.C.; INSOURCE
STRATEGIES, INC.; LAW OFFICES OF DAVID A. GABAY, P.C.;
GORDON & SILBER, P.C.; RAWLINGS COMPANY, LLC;
THE STATE OF NEW YORK, ET AL.,

Defendants.

 

x

NELLA MANKO, Plaintiff, Pro Se, is requesting to waive service of the Summons in
this action. Enclosed are the following: (1) a copy of the Complaint; (2) two copies of waiver
form; and (3) a prepaid means of retuming one signed copy of the form to me.

Dated: Brooklyn, NY
December 03, 2020 - Pohle. lee rhe

NELLA MANKO, Plaintiff, Pro Se,
1735 East 13th Street, Apt. 3K, Brooklyn, NY 11229
Tel. No.: (718) 375-9067

To: NEW YORK STATE COURT OF APPEALS
20 EAGLE STREET, ALBANY, NY 12207

 
 

 

* AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Southern District of New York

NELLA MANKO,
Plaintiff

¥.

LENOX HILL HOSPITAL, ET AL.,
Defendant

Civil Action No. 20-CV-09928

Some Soe eae” Stee” Se

WAIVER OF THE SERVICE OF SUMMONS

To: NELLA MANKO __
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that I, or the entity [ represent, must file and serve an answer or a motion under Rule 12 within
60 days from , the date when this request was sent (or 90 days if it was sent outside the ©
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

 

Date:

 

Signature of the attorney or unrepresented party

 

 

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

“Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located im the United States and who fails to return a signed waiver of service requested by a plainaft located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

- “Good cause” does not include a belief that the lawsuit i is groundless, or that it has been brought in an improper venue, or that the court has
no 0 jurisdiction over this matter or over the defendant or the defendant's property.

. Sf the waiver I5 signed a and retamed, you can sill make these and all other defenses and objections, but you cannot object to the absence of
a SUMMIDODS OF of service,

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule [2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
 

 

Fed =<.
Address: 190 LEROY STREET
NEW YORK
N¥ 10014
Location: WICA
Device ID: -BTE01
Transaction: 940282723878

 

FedEx Priority Overnight

399819668757 4.0 Ib (M) 44.67
Direct Signature Required
Declared Value 1

Recipient Address:

NYS COURT OF APPEALS
20 EAGLE STREET
Albany, NY 12207
oo00000000
Scheduled Delivery Date 12/4/2020

Pricing option:
STANDARD RATE

Package Information:

FedEx Pak
Shipment subtotal: $44.67
Total Due: $44.67
(S) CreditCard: $44.67
eR REE 4

4 = Weight entered manually
3 = Weight read from scale

T = Taxable iten
Teras and Conditions apply. See : |
fedex,com/us/service-guide for details. :
Visit us at: fedex.com

Or call 1.800. GoFedEx
1,800, 463 3339

 

Dec 03, 2020 8:36:16 PH

 
a
I

REGIS 2 .
SDNY PROS OFFICE

UNITED STATES DISTRICT COURT . ne
SOUTHERN DISTRICT OF NEW YORK = 7020060 -9 PH 2: 1h

 

x

NELLA MANKO, CIVIL ACTION

Plaintiff, No. 20-CV-09928

-against-

LENOX HILL HOSPITAL; DANA A. MANNOR, M.D.; AFFIDAVIT
NEW YORK STATE UNIFIED COURT SYSTEM; OF SERVICE
NEW YORK STATE COURT OF APPEALS; OF REQUEST
DECORATO COHEN SHEEHAN & FEDERICO LLP; TO WAIVE
GARSON DECORATO & COHEN, LLP; DECORATO & COHEN SERVICE OF
LLP; GARSON, GERSPACH, DECORATO & COHEN, LLP; A SUMMONS

LENOX HILL ANESTHESIOLOGY PLLC; “Anesthesiologist”

(a fictitious name); L.LH. RADIOLOGISTS, P.C.;

MATTHEW B. LUBIN, M.D.; ALAN TIKOTSKY, M.D.;

ELTON STRAUSS, M.D.; THE MOUNT SINAI HOSPITAL;

THE MOUNT SINAI MEDICAL CENTER, INC.;

BENJAMIN A. NACHAMIE, M.D.; HERBERT S. SHERRY, M.D.;

IRINA AVRUCHEVSKAYA, M.D.; SUSAN LEVIT, M.D.;

AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP;

KAUFMAN BORGEEST & RYAN LLP; C. CARDILLO, P.C.;

BERNARD H. BROOME, ESQ.; CARDILLO & KEYSER, P.C.;

LAW OFFICE OF BERNARD H. BROOME, PLLC;

NEW YORK CITY TRANSIT AUTHORITY; MEDREVIEW, INC.;

PROFESSIONAL EVALUATION GROUP, INC.;

CITY OF NEW YORK; LAW OFFICES OF DAVID A. GABAY:

DAVID A. GABAY, ESQ.; THE STATE OF NEW YORK, ET AL.,
Defendants.

 

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:

NELLA MANKO, being duly sworn, deposes and says:

1. Lam over 18 years of age. I reside in Brooklyn, State of New York.

2. On December 03, 2020, I served a true copy of the following papers: (1) Request to
Waive Service of a Summons; (2) a copy of the Complaint; (3) two copies of waiver form;
and (4) a prepaid means of returning one signed copy of the form to me.

3. The method of service was FedEx Priority Overnight, Direct Signature Requested
(Trek. # 3998 1966 8257). By depositing the same with an overnight delivery service in a
wrapper properly addressed. Said delivery was made prior to the latest time designated by the
overnight delivery service for overnight delivery. Addressed to the addressee indicated below:

NEW YORK STATE COURT OF APPEALS
20 EAGLE STREET, ALBANY, NY 12207

NELLA MANKO
Swom to before me this
07" day of December, 2020

 

 
 

‘s

 
 
 
 
     
 
  
   

ROMY | RECEIVED

_ SDNY PRO SE. OFFICE

—_ a "ELH MANO - MIVDEC -3 pa 2yiPaT

ao, . . . an

TTBSE (BH

 
 

 

 

 

 

 

. |
OFPICE | |

 

WETH PROVE OF SER a

 

 

 

 

Pa OF SOM o¢g

 
